Citation Nr: 1627775	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from and August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to a compensable evaluation for right ear hearing loss, reclassified as entitlement to a compensable evaluation for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss and tinnitus are caused by or the result of in-service acoustic trauma.




CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.309(a), service connection for hearing loss and tinnitus (organic diseases of the nervous system) based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The evidence of record shows that the Veteran has a current left ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  A June 2010 VA examiner diagnosed the Veteran with left ear sensorineural hearing loss, with auditory thresholds of 40 decibels or greater in 4 out of 5 thresholds, meeting VA's requirements for a current left ear hearing loss disability.  38 C.F.R. § 3.385.  The Veteran also has a current tinnitus disability.  The June 2010 VA examiner noted the Veteran's complaints of tinnitus, which he is competent to describe and self-diagnose, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran claims that he was exposed to acoustic trauma in service.  The available service personnel records (DD-214) confirm the Veteran performed military duties as a general vehicle repairman, and was stationed with an armed cavalry unit.  The Veteran's in-service noise exposure is consistent with the circumstances of his service.  Moreover, the Veteran's noise exposure has previously been conceded by VA when service connection was awarded for right ear hearing loss.  See August 2010 rating decision.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As to whether the Veteran's left ear hearing loss and tinnitus are related to service, there are conflicting medical opinions.  The June 2010 VA examiner stated in an August 2010 addendum that the Veteran's left ear hearing loss and tinnitus were less likely as not caused by shifts in hearing frequency during service and acoustic trauma.  The examiner stated there was no noise induced hearing loss pattern evidence in service in the left ear, and that the Veteran's hearing loss was more likely due to his reported a sudden onset of hearing loss in the left ear years after separation, as well as aging and recreational noise.  Regarding tinnitus, the examiner stated that since the Veteran reported having onset of tinnitus 4-5 years ago, it was likely that it was related to the sudden onset of hearing loss years after service and it was possible that aging, recreational noise and caffeine contributed to his tinnitus as well.   

In contrast, a November 2010 private audiological opinion from Dr. D.P., noted that the Veteran had bilateral hearing loss which was in part, most likely related to noise exposure while serving in an armor unit in the Army in the 1960's.  He estimated that 20 percent of the Veteran's left ear hearing loss was also due to the in-service noise exposure.  Dr. D.P. also indicated that the Veteran's tinnitus was more likely than not to be due entirely to noise exposure in the right ear and in the range of 20 percent in the left ear, and it was common for hearing loss and tinnitus to present years after the actual noise exposure.  

The Veteran also indicated at his May 2016 Board hearing that he first noticed having tinnitus while he was going through armored personnel carrier training during service, and that it has persisted since then.  He indicated that he did not know what tinnitus was until after he was asked that several times, and looked it up to see what it was.  He stated that in the past when he was asked if he had ringing in his ears he indicated that he had a roaring or humming noise.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board also finds no basis to question the Veteran's credibility.

As the record contains medical opinions both for and against the Veteran's claims, the Board finds that the evidence of record is at worst, in equipoise as to whether a nexus between the Veteran's current left ear hearing loss and tinnitus and military service are warranted.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for left ear hearing loss and tinnitus are granted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected right ear hearing loss.  The Board notes that by way of the decision above, left ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability.  The most recent VA examination of record with regard to the Veteran's hearing loss was in June 2010.  The Veteran, during his May 2016 Board hearing, stated that his hearing loss has continuously worsened.  As such, the Board finds that a new examination should be scheduled to determine the severity of the Veteran's now service-connected bilateral hearing loss.

Also, the Veteran indicated at his May 2016 Board hearing that he was receiving continuing treatment at the VA Clinic in Tallahassee.  As the record only contains VA treatment records up to April 2012, updated VA treatment records should be obtained and associated with the claims file.  

Finally, ratings assignable for bilateral hearing loss are materially different than ratings to be assigned for a single ear when the other ear is not service-connected.  38 C.F.R. § 4.85.  In light of the Board's grant of service connection for left ear hearing loss, the claim of entitlement to a compensable rating for right ear hearing loss is being remanded for consideration of the issue of entitlement to a compensable rating for bilateral hearing loss in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the North Florida/South Georgia Veterans Health System, and all associated clinics (including the Tallahassee Outpatient Clinic), as well as any other VA facility identified by the Veteran or in the record, for the period of April 2012 to the present.

2.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

For hearing loss in both the right and left ears, all required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

3.  After completion of the above and any other development deemed appropriate, adjudicate the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


